CONCURRING OPINION
By KOVACHY, J.
The historical background of Corrupt Practices Acts has significance to the question presented in this case.
At common law, the courts applied strict rules of evidence in cases involving corruption, fraud, bribery, coercion or intimidation so that such prosecutions were attended with great 'expense and practical difficulties. This led to the enactment of the Corrupt and Illegal Practices Act of 1883 in England. Such laws were not considered in America until the close of the 19th Century when, with the growth of big business, the political parties became dependent upon large corporations as a source of revenue to conduct their campaigns. It became apparent that contributions from corporations were made to further some interest of their own rather than to promote the best interests of the party or the welfare of the people. Special privileges were bought and paid for in that way.
New York was the first to adopt a Corrupt Practices Act in the United States in 1890 and was followed. by Connecticut, Michigan, Colorado, Massachusetts and other states enacting similar acts. Ohio passed its first act in 1908. It used much of the language found in the New York Act of 1906. The clause “for any political purpose whatever” was taken verbatim from the New York Statute. New York, however, recognized the all inclusiveness of this language by incorporating in its election laws Chapter 239, page 470, which reads as follows:
“The term ‘political committee,’ under the provisions of this article, shall apply to every committee or combination of three or more persons cooperating to aid or to promote the success or defeat of a political party or principle, or of any proposition submitted to vote at a (public election or to aid or take part in the election or defeat of a candidate for public office, but nothing in this article contained shall apply to or in respect of any committee or organization for the discussion or advancement of political questions or principles without connection with any election.” (Emphasis ours.)
Since Ohio, in its original enactment, in no way restricted this broad statement prohibiting corporations from aiding “any politicial purpose whatever,” the 1929 amendment, which changed the clause to “or use such money or property for any other partisan political purpose,” assumes added significance. Did the legislature have in mind the New York Act, which it originally copied, and intend to clarify the broad expression “any political purpose whatever,” not by restricting its meaning by definition, as New York did, but by substituting the words “or use such money or property for any other partisan political purpose?” That seems to have been its manifest object.
Sec. 3599.03 R. C., prohibits the use of money or property of a corporation for or in aid of:
*2381) A political party
2) A political committee
31 A political organization
4) A candidate tor political office
51 A nomination oí a candidate to a political office
61 Any other partisan political purpose.
Respondent contends, inter alia, that this section of the Election Law of Ohio was enacted to prevent “corruption of our American party system, where * * * as was so universally known as to make particularization stuffy * * * candidates for office are supported and nourished by political parties, political committees, and political organizations;” that in the use of the expression “other partisan political purposes,” the legislature described wnat went on before, namely, a political party, committee or organization, as partisan; that partisan, therefore, refers to political parties and similar organizations; that the law intends to prohioit corporations from aiding elections having to do with poiitical parties ana party candidates and nothing else; and that propositions and issues are not elected but are submitted to voters upon a ballot marked “For” or “Against.”
In advancing this contention, respondents lose sight of the fact that many candidates for office under Ohio Law get on the ballot by means of nonunatmg petitions with no party label whatever, and that all candidates for election to judicial office, whether or not nominated at a party primary election, are placed on a nonpartisan ballot for election.
The word “other” means remaining or additional. Partisan is an adverb qualifying the phrase “political purpose.” It expresses the manner or quality of the political purpose, and as employed in this statute, plainly nas a broader meaning than referring to party elections alone since the legislature in adding the word “other” clearly intended that it embrace the concept of taking sides in an eiection whether along party lines or not. All elections are partisan in the sense that the voters are either for or against something and whether the election involves candidates, or questions and issues, partisan zeal and spirit develops between those who are for or against the candidate, the proposition or the issue on the ballot, as the case may be.
Corporations do not vote. They exist for the purpose of furthering the particular business in which they are engaged. Corrupt Practices Acts were enacted with respect to them because practices indulged in by certain corporations in making contributions for campaign purposes had become objectionable and subversive to good government and the public welfare. Even if such contributions were made from proper motives, they might afterwards be made the basis for demands which might not be for the public interest to grant.
The Supreme Court stated in the syllabus of Cochrel v. Robinson, 113 Oh St 526, 149 N. E. 871:
“4. In the construction of a statute the primary duty of the court is to give effect to the intention of the Legislature enacting it. Such *239intention is to be sought in the language employed and the apparent purpose to be subserved, and such a construction adopted which permits the statute and its various parts to be construed as a whole and give effect to the paramount object to be attained.”
It, accordingly, seems obvious that the ^legislature amended §4785-192 GC (now §3599.03 R. C.), in order to make clear its intent to prohibit corporations from contributing to political purposes that are of a partisan nature only and such classification includes all elections, whether for candidates or on questions, propositions or issues.